Citation Nr: 0514118	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
Parkinson's disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Philadelphia, Pennsylvania Regional Office of the Department 
of Veterans Affairs (VA), which denied reopening the 
veteran's claim of entitlement to service connection for 
schizophrenic reaction, undifferentiated type, competent.  
Jurisdiction of this appeal was subsequently transferred to 
the Newark, New Jersey Regional Office (RO).

The veteran testified at a RO hearing in March 2004.  A 
transcript of the hearing is of record.  

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder is decided 
herein, while the issues of entitlement to service connection 
for an acquired psychiatric disorder and whether new and 
material evidence has been received to reopen a claim of 
service connection for Parkinson's disease are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the claimant if further 
action is required.


FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and has made reasonable 
efforts to develop such evidence.

2.  In a decision of December 1975, the RO denied the 
veteran's claim of service connection for psychosis.  He was 
properly notified and did not file an appeal.

3.  Evidence received since the December 1975 RO decision is 
new, and bears substantially and directly on the matter at 
hand; it is so significant that it must be considered with 
all evidence of record in order to fairly adjudicate the 
appeal.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board notes that a substantially complete claim was 
received in August 2000, before the enactment of the VCAA.  

An RO letter dated in August 2002 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  The letter informed the veteran that his claim 
required new and material evidence to reopen.  It also 
explained what constituted new and material evidence.  
Although the letter did not specifically inform the veteran 
to submit any pertinent evidence in his possession, it 
informed him of the evidence required to substantiate his 
claim and that he should submit such evidence or provide VA 
with the information necessary for such evidence to be 
obtained on his behalf. 

Additionally, the January 2004 statement of the case and the 
May 2004 supplemental statement of the case provided guidance 
regarding the evidence necessary to substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The RO denied the veteran's claim for service connection for 
a nervous condition and schizophrenic reaction in December 
1975.  The RO notified the veteran of the decision in a 
December 1975 letter.  The veteran did not appeal that 
decision.

Evidence of record at the time of the RO decision included 
the veteran's service medical records and a private medical 
record.  The private medical record was a note from the 
veteran's private physician dated September 1965, which 
showed that the veteran had a past history of arthostatic 
albuminuria, essential hypertension, and that the veteran was 
a very tense and nervous individual.

Included in the veteran's service medical records was his 
October 1965 pre- entrance examination that revealed his 
psychiatric state was normal.  A March 1966 medical record 
showed the veteran being diagnosed with schizophrenia, acute, 
undifferentiated and that he was transferred to another 
facility.  A June 1966 medical record revealed that the 
veteran was admitted to the facility in March 1966 with a 
diagnosis of schizophrenic reaction, acute, undifferentiated.  
The medical record included the veteran's report that he had 
a problem with insecurity and lack of self-confidence coming 
into the Army.  After entering the Army, he could not 
tolerate the demands of his work and felt like he was going 
to die, complained of his mind going blank and a fear that 
others would think he was crazy.  He had multiple somatic 
symptoms including fear that his heart was failing, frontal 
headaches, chilly feeling in left side of the body, and 
numerous other complaints.  Over the course of his hospital 
stay, he was initially mild to moderately depressed.  He 
developed a full-blown psychotic picture manifested by 
tremulousness, feelings of going crazy, somatic delusions 
such as his intestines doing strange things, confusion, 
incoherent and irrelevant thinking, and fear of those around 
him.  He was treated with medication, after which he 
responded favorably.  The diagnosis was schizophrenic 
reaction, acute, undifferentiated type, manifested by 
loosening of associations, confusion, withdrawn and seclusive 
behavior, flat affect, identity confusion, and depression.  
It was noted that he was predisposed to the illness as 
established by a long history of withdrawal and seclusion as 
well as feelings of insecurity and inferiority.

The veteran's report of examination upon separation included 
a diagnosis of schizophrenic reaction, acute, 
undifferentiated type, which was considered to exist prior to 
service.  In June 1966, the medical board found the veteran 
unfit for further military service and discharged him with a 
diagnosis of schizophrenic reaction, acute, undifferentiated 
type, which they found existed prior to service and was not 
caused by or aggravated by service.

The December 1975 RO rating decision denying the veteran 
service connection for psychosis was the final decision 
before the veteran's current claim.  The RO found that the 
veteran's condition pre-existed service and was not 
aggravated by service.  He did not appeal this decision.

Submitted subsequent to the December 1975 RO rating decision 
was a September 1982 letter from the veteran's private 
physician which stated the veteran had been under his care 
since 1977 for a chronic schizophrenic disorder, 
undifferentiated type and the condition kept the veteran from 
finding and holding a job.

In September 1998, the veteran submitted copies of his 
service medical records and a recommendation letter from his 
employer dated prior to the veteran's service.

In October 1998, the RO received medical records from a 
private physician, L.G., M.D., a neurologist, dated July 1990 
to June 1993.   In a June 1990 letter, the physician stated 
that the veteran had a past medical history of a "nervous 
condition" that required his discharge form the Army in 
1966.  Since that time the veteran received numerous 
neuroleptic medications and required electroconvulsive 
therapy in 1971.  The veteran was unsure whether it was a 
schizoid reaction or schizophrenia.

VA examinations conducted in October 1998 were of record, but 
were unrelated to the issue of schizophrenia or psychosis.

In August 2000, the veteran submitted the current claim for 
service connection for schizophrenia.

In February 2002, the veteran submitted a letter from a 
private therapist, which stated that the veteran had 
counseled with him since 1998 and the veteran had told him 
that he had been diagnosed many years ago as having acute 
undifferentiated schizophrenia.  His current diagnosis was 
psychotic disorder, not otherwise specified.  His current 
symptoms were paranoid thinking, speech that was disorganized 
and incoherent at times, and moderate social and occupational 
dysfunction.

In a May 2002 statement, the veteran argued that before 
service, a doctor had not treated him for a mental disorder.

In November 2002, the veteran submitted a copy of his 
induction examination for the military and noted that it 
indicated that he was fit for duty.

In March 2004, the veteran submitted a written narrative 
explaining what occurred while in service.  He stated that he 
was replacing someone at the Armed Forces Radio and 
Television Service and was to be a radio broadcaster.  He 
reported becoming uneasy because of his eagerness to get into 
the routine.  He felt a tightening in his stomach, and felt 
like his time on the job started spinning.  He later became 
ill and was transported to St. Alban's Naval Hospital, where 
he stated he had symptoms of psychosis.  He was then 
transferred to Valley Forge Army hospital and stayed until 
his discharge from service.

In March 2004, the veteran had an RO hearing.  His 
representative, reading from the veteran's written statement, 
stated that the veteran's service medical records indicated 
that he was insecure, tense, quiet, shy and anxious before 
service.  He argued that this behavior is common among 
teenage boys and does not reach the level of a psychological 
problem or a nervous condition.  He also stated that there 
was nothing in the veteran's medical records that stated he 
had seen a psychologist before service.  He also argued that 
the stress of basic training was too much for the veteran and 
that's when the veteran began to have psychological problems.  
He noted that the June 1966 narrative summary included in the 
veteran's service medical records showed the veteran's stress 
as minimal, routine military duty.  He further argued that 
the veteran had a presumption of soundness when entering the 
military and he did not have a diagnosis of psychosis or 
schizophrenia when he entered the military.

Analysis

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (2004), which provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence submitted since the December 1975 final RO decision 
includes medical records from private physicians and 
therapists, the veteran's statements and hearing testimony.  
The medical record from L.G., M.D. reveals that the veteran 
reported having a nervous condition that required his 
discharge from service and receiving treatment since that 
time.  Further, in the veteran's May 2002 statement, he 
asserted that before service, a doctor had not treated him 
for any mental disorder.  His representative also stated at 
the veteran's hearing that the veteran did not seek 
psychiatric treatment before service and he was not diagnosed 
with a psychiatric disorder prior to service.

The Board notes that the evidence noted above is new and 
material.  In this regard, the evidence is new because it is 
not evidence that was of record at the time of the December 
1975 RO decision.  Further, the evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered because it 
relates to whether the veteran had a pre-existing disability 
of schizophrenia prior to service, which was the reason for 
the RO's denial of the veteran's claim for service connection 
for schizophrenia.  Having decided that the evidence 
mentioned above is new and material, there is no need to 
discuss whether the other evidence received by the RO since 
the December 1975 RO rating decision is likewise new and 
material, as the claim will be reopened solely on the basis 
of this evidence.  Accordingly, reopening of the claim of 
service connection for an acquired psychiatric disorder is in 
order.


ORDER

As new and material evidence has been submitted, reopening of 
the claim of service connection for an acquired psychiatric 
disorder is granted.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
reopened claim.  Having reopened the veteran's claim, the 
Board notes that the veteran has not been afforded a VA 
examination to determine the etiology of his acquired 
psychiatric disorder.  The Board therefore concludes that an 
additional examination should be conducted prior to appellate 
review of the veteran's case.

Further, included in the veteran's service medical records is 
a transfer cover sheet from the St. Albans US Naval Hospital 
in St. Albans, New York; however, the complete medical 
records from St. Albans are not included in the veteran's 
claims folder.  Therefore, these records are necessary to 
determine the issue of service connection.

Finally, the veteran submitted a claim for service connection 
for Parkinson's disease.  He was denied service connection in 
September 2003.  He did not submit a notice of disagreement.  
However, within his January 2004 substantive appeal for the 
claim for service connection for schizophrenia, he also 
stated that he was appealing the RO's denial of service 
connection for Parkinson's disease.  Accepting this as his 
notice of disagreement for the claim of service connection 
for Parkinson's disease, the Board notes that the veteran has 
not been issued a statement of the case on the issue of 
whether new and material evidence has been received for 
service connection for Parkinson's disease, as the veteran 
was previously denied service connection for Parkinson's 
disease in an October 1998 unappealed RO rating decision.  In 
such situations, the United States Court of Appeals for 
Veterans Claims has held that the Board should remand the 
matter to the RO for the issuance of a statement of the case.   
See Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).  In 
addition, the letter sent to the veteran in accordance with 
the VCAA did not address the issue of whether new and 
material evidence was received to reopen the veteran's claim 
of service connection for Parkinson's disease.  Therefore, a 
letter in accordance with the requirements of the VCAA 
addressing the specific issue on appeal is necessary.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should send the veteran a 
letter with respect to the issue on 
appeal of whether new and material 
evidence has been received to reopen the 
claim of service connection for 
Parkinson's disease that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notice that the veteran should 
submit any pertinent evidence in his 
possession.

2.  The RO is to provide the veteran and 
his representative a Statement of the 
Case (with an appropriate period of time 
to respond) pertaining to the issue of 
whether new and material evidence has 
been received to reopen the claim of 
service connection for Parkinson's 
disease, in accordance with 38 C.F.R. § 
19.29, unless that matter is resolved by 
granting the benefits sought, or by the 
veteran's withdrawal of his Notice of 
Disagreement.  See 38 C.F.R. § 19.26; see 
also Manlincon, supra.  If, and only if, 
a timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2004).

3.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for a psychiatric 
disorder since service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder, including specifically the 
veteran's medical records from St. Albans 
US Naval Hospital in St. Albans, New York 
dated approximately in March 1966 to June 
1966.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order that he 
is provided the opportunity to obtain and 
submit those records for VA review.

4.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the etiology of any current acquired 
psychiatric disorders.  The claims 
folder, to include a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  Any indicated studies should 
be performed.  The examination should 
address the nature, extent, and likely 
etiology of any currently present 
acquired psychiatric disorder.  Based 
upon the review of the claims folder and 
the examination results, the examiner 
should provide an opinion as to the 
following questions:

Is it at least as likely as not that 
an acquired psychiatric disorder was 
present in service and if so, did 
the condition clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any acquired 
psychiatric disorder that the 
examiner believes clearly and 
unmistakably existed prior to the 
veteran's entrance onto active duty, 
did the condition clearly and 
unmistakably undergo an increase in 
the underlying pathology during or 
as a result of service?

With respect to any currently 
present acquired psychiatric 
disorder which the examiner 
believes was not present during 
military service, is it at least as 
likely as not that the condition is 
etiologically related to the 
veteran's military service?

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

7.  When the above development has been 
completed, the RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


